Order and judgment (one paper), Supreme Court, New York County (Cynthia S. Kern, J.), entered January 24, 2012, granting the petition brought pursuant to CPLR article 78 seeking to *732compel the New York City Department of Education to redact information about pricing, budget, and insurance from petitioner’s contract proposal and the resulting contract between the parties, unanimously affirmed, without costs.
The court correctly determined that disclosure of the aforementioned materials, which had been requested by a nonparty pursuant to the Freedom of Information Law, would likely result in substantial competitive injury to petitioner, by revealing essential information about its previously successful approach to bidding for educational services contracts (see Matter of Encore Coll. Bookstores v Auxiliary Serv. Corp. of State Univ. of N.Y. at Farmingdale, 87 NY2d 410 [1995]). Concur— Friedman, J.E, Freedman, Richter, Feinman and Gische, JJ.